Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 1 of 9




          EXHIBIT D
         Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 2 of 9
     DEPARTMENT OF HEALTH & HUMAN SERVICES                                    Public Health Service


                                                                              Food and Drug Administration
                                                                              10903 New Hampshire Avenue
                                                                              Document Control Center - WO66-G609
                                                                              Silver Spring, MD 20993-0002

                                                                  May 26, 2016

Biegler Gmbh
Ə3DXO'U\GHQ
Consultant
Promedic, Inc.
24301 Woodsage Drive
Bonita Springs, Florida 34134

Re: K152571
    Trade/Device Name: Stivax System
    Regulation Number: N/A
    Regulation Name: N/A
    Regulatory Class: Unclassified
    Product Code: BWK
    Dated: April 24, 2016
    Received: April 26, 2016

Dear Paul Dryden,

We have reviewed your Section 510(k) premarket notification of intent to market the device
referenced above and have determined the device is substantially equivalent (for the indications
for use stated in the enclosure) to legally marketed predicate devices marketed in interstate
commerce prior to May 28, 1976, the enactment date of the Medical Device Amendments, or to
devices that have been reclassified in accordance with the provisions of the Federal Food, Drug,
and Cosmetic Act (Act) that do not require approval of a premarket approval application (PMA).
You may, therefore, market the device, subject to the general controls provisions of the Act. The
general controls provisions of the Act include requirements for annual registration, listing of
devices, good manufacturing practice, labeling, and prohibitions against misbranding and
adulteration. Please note: CDRH does not evaluate information related to contract liability
warranties. We remind you, however, that device labeling must be truthful and not misleading.

If your device is classified (see above) into either class II (Special Controls) or class III (PMA),
it may be subject to additional controls. Existing major regulations affecting your device can be
found in the Code of Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may
publish further announcements concerning your device in the Federal Register.

Please be advised that FDA's issuance of a substantial equivalence determination does not mean
that FDA has made a determination that your device complies with other requirements of the Act
or any Federal statutes and regulations administered by other Federal agencies. You must comply
with all the Act's requirements, including, but not limited to: registration and listing (21 CFR
Part 807); labeling (21 CFR Part 801); medical device reporting (reporting of medical device-
related adverse events) (21 CFR 803); good manufacturing practice requirements as set forth in
        Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 3 of 9
Page 2 - Paul Dryden

the quality systems (QS) regulation (21 CFR Part 820); and if applicable, the electronic product
radiation control provisions (Sections 531-542 of the Act); 21 CFR 1000-1050.

If you desire specific advice for your device on our labeling regulation (21 CFR Part 801), please
contact the Division of Industry and Consumer Education at its toll-free number (800) 638-2041
or (301) 796-7100 or at its Internet address
http://www.fda.gov/MedicalDevices/ResourcesforYou/Industry/default.htm. Also, please note
the regulation entitled, "Misbranding by reference to premarket notification" (21 CFR Part
807.97). For questions regarding the reporting of adverse events under the MDR regulation (21
CFR Part 803), please go to
http://www.fda.gov/MedicalDevices/Safety/ReportaProblem/default.htm for the CDRH's Office
of Surveillance and Biometrics/Division of Postmarket Surveillance.

You may obtain other general information on your responsibilities under the Act from the
Division of Industry and Consumer Education at its toll-free number (800) 638-2041 or (301)
796-7100 or at its Internet address
http://www.fda.gov/MedicalDevices/ResourcesforYou/Industry/default.htm.

                                                 Sincerely yours,
                                                                         Digitally signed by William J. Heetderks -A
                                                  William J.             DN: c=US, o=U.S. Government, ou=HHS, ou=NIH,
                                                                         ou=People,
                                                                         0.9.2342.19200300.100.1.1=0010149848,
                                                  Heetderks -A           cn=William J. Heetderks -A
                                                                         Date: 2016.05.26 11:24:18 -04'00'
                                          for    Carlos L. Peña, PhD, MS
                                                 Director
                                                 Division of Neurological
                                                  and Physical Medicine Devices
                                                 Office of Device Evaluation
                                                 Center for Devices and Radiological Health

Enclosure
                         Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 4 of 9

                         DEPARTMENT OF HEALTH AND HUMAN SERVICES                                                      Form Approved: OMB No. 0910-0120
                                 Food and Drug Administration                                                         Expiration Date: January 31, 2017
                                        Indications for Use                                                           See PRA Statement on last page.

     510(k) Number (if known)

.
     Device Name

6WLYD[6\VWHP
     Indications for Use (Describe)


6WLYD[LVDQHOHFWURDFXSXQFWXUHGHYLFHIRUXVHLQWKHSUDFWLFHRIDFXSXQFWXUHE\TXDOLILHGSUDFWLWLRQHUVRI
DFXSXQFWXUHDVGHWHUPLQHGE\WKHVWDWHV





     Type of Use (Select one or both, as applicable)

                    X Prescription Use (Part 21 CFR 801 Subpart D)                              Over-The-Counter Use (21 CFR 801 Subpart C)


                 PLEASE DO NOT WRITE BELOW THIS LINE – CONTINUE ON A SEPARATE PAGE IF NEEDED.

                                                                      FOR FDA USE ONLY
     Concurrence of Center for Devices and Radiological Health (CDRH) (Signature)





B

                 This section applies only to requirements of the Paperwork Reduction Act of 1995.
         *DO NOT SEND YOUR COMPLETED FORM TO THE PRA STAFF EMAIL ADDRESS BELOW.*
The burden time for this collection of information is estimated to average 79 hours per response, including the
time to review instructions, search existing data sources, gather and maintain the data needed and complete
and review the collection of information. Send comments regarding this burden estimate or any other aspect
of this information collection, including suggestions for reducing this burden, to:
                                 Department of Health and Human Services
                                 Food and Drug Administration Office of Chief
                                 Information Officer Paperwork Reduction Act
                                 (PRA) Staff PRAStaff@fda.hhs.gov
                                "An agency may not conduct or sponsor, and D person is not required                        to respond to, D collection of
                                information unless it displays D currently valid OMB number."








     FORM FDA 3881 (1/14)                                                      Page 1 of 1                                                 36&3XEOLVKLQJ6HUYLFHV         ()

                                                                                     
     Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 5 of 9
                                         510(k) Summary
                                            Page 1 of 5
                                            5/26/2016

Official Contact:                        Friedrich Netauschek
                                         Biegler GmbH
                                         Allhangstrasse 18a
                                         3001 Mauerbach Austria

                                         Tel - (0043)1979210515
                                         Fax - (0043)1979210516

Proprietary or Trade Name:               Stivax System

Common/Usual Name:                       Electro-acupuncture devic

Classification Name:                     Not classified (pre-amendment)

Predicate Device:                        Biegler P-Stim System - K140788

Device:                                  Stivax System

Device Description:
The Stivax is a single use, battery-powered, electrical nerve stimulator which is used for the
stimulation of the vagus nerve via the ear. The device connects an electrode cable to two sterile
(radiation) acupuncture needles that have been applied by a healthcare practitioner. The
stimulator connects to a clip holder on medical grade adhesive tape. The stimulator (with tape)
adheres to the patient, behind the ear.

The STIVAX and the sterile (radiation) stimulation double needle are intended for single use.

The device consists of the stimulator and a stimulation double needle. The device cannot be
recharged. The device has no connection to any external devices except the electrode.

The stimulator is housed in plastic. It is connected through a plug to the stimulation double needle
(needles made of titanium, insulated wire). The power is supplied by a 3 V battery (type
CR1220).

The dimensions of the device are W x H x D 34 x 7 x 20 mm, the weight is 4.41 g with battery.

The device is activated by connecting the stimulation double needle.

Intended User
Clinician

Patient Population
This device is intended for use on adults.

Indications for Use:
Stivax is an electro-acupuncture device for use in the practice of acupuncture by qualified
practitioners of acupuncture as determined by the states.

Environment of Use:
Clinics, hospital and home environments


                                                                                              Page 1
     Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 6 of 9
                                       510(k) Summary
                                          Page 2 of 5
                                          5/26/2016

Contraindications:
   • Use of cardiac pacemakers because no clinical data are available
   • Hemophilia
   • Psoriasis vulgaris

Predicate Device Comparison:

The Stivax System from Biegler was compared to the predicate P-Stim System - K140788 in the
device comparison table below.

Device Comparison

                                  STIVAX                              Predicate P-STIM
                                                                      K140788

Manufacturer                      Biegler GmbH                        Biegler GmbH

Power source                      3 V battery (CR1220)                3x 1.4 V- zinc air batteries

Line Current Isolation            NA - Internally powered only. No    NA - Internally powered only. No
                                  connection to mains or any other    connection to mains or any other
                                  equipment                           equipment

Indications for Use               Stivax is an electro-acupuncture    P-STIM is an electro-acupuncture
                                  device for use in the practice of   device for use in the practice of
                                  acupuncture by qualified            acupuncture by qualified
                                  practitioners of acupuncture as     practitioners of acupuncture as
                                  determined by the states            determined by the states

Patient Population                Adults                              Adults

Environment of use                Clinics, hospital and home          Clinics, hospital and home
                                  environments                        environments

Contraindications –               •   Use of cardiac pacemakers       •   Use of cardiac pacemakers
                                      because no clinical data are        because no clinical data are
                                      available                           available
                                  •   Hemophilia                      •   Hemophilia
                                  •   Psoriasis vulgaris              •   Psoriasis vulgaris

Number of Output modes                             1                                   1

Number of Output channels                          1                                   1

Waveform                          Monophasic                          Biphasic

Waveform Shape                    Rectangular                         Rectangular




                                                                                              Page 2
     Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 7 of 9
                                          510(k) Summary
                                             Page 3 of 5
                                             5/26/2016
                                   STIVAX                           Predicate P-STIM
                                                                    K140788

Maximum Output Voltage (max)
   - 500 Ω                         0.56 V                           2.74 V
   - 1000 Ω                        1.09 V                           3.31 V
   - 2 kΩ                          2.05 V                           3.56 V
   - 10 kΩ                         8.40 V                           3.75 V

Maximum Output Current (max)
   - 500 Ω                         1.12 mA                          5.52 mA
   - 1000 Ω                        1.09 mA                          3.31 mA
   - 2 kΩ                          1.025 mA                         1.75 mA
   - 10 kΩ                         0.84 mA                          0.38 mA

Maximum Phase charge (500 Ω)       0.224 µC                         3.31 µC

Contact Area (needle electrode)    3.796 mm²                        1.898 mm²
                                   (2 needles x 1.898 mm²)          (1 needle)

Maximum Current Density (500 Ω)    0.59 mA/mm²                      0.97 mA/mm²

Pulse Duration                     200 µs                           1 ms

Maximum Average Current (500 Ω)    1.12 mA                          5.52 mA

Maximum Power Density (500 Ω)      0.33*10-3 W/mm²                  2.66 10-3 W/mm²

Frequency (Hz)                     1 Hz                             1 Hz

Burst Mode                         None                             None

Timer range (min)                  Fixed 40 min on / 20 min off     Fixed 3 h on / 3 h off

Indication display
    - On/Off status                No                               No
    - Low battery                  No                               No
    - Voltage / Current level      No                               No
    - Output mode                  No                               No
    - Time to cut-off              No                               No

Dimensions                         34 x 7 x 20 mm                   63 x 28 x 8 mm

Weight                             4.41 g                           5g

Microprocessor control             Yes                              Yes

Electrode cable                    Yes                              Yes

Differences Between Other Legally Marketed Predicate Devices:
There are some differences between the subject device and the predicate P-Stim (K140788).
They are:
    • Difference in electrode configuration
            o P-STIM has the pad as the ground the 3 needles are connected to the same
               stimulation signal, effectively also acting as 2 electrodes. Whereas the STIVAX
               also has 2 electrodes, a ground and stimulator.
    • Waveform shape



                                                                                             Page 3
        Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 8 of 9
                                           510(k) Summary
                                              Page 4 of 5
                                              5/26/2016
              o  Biphasic stimulation is used for the predicate P-STIM because of the electrode
                 configuration.
    •     Maximum Output Current
              o The constant current stimulation of the Stivax allows us to use a lower maximum
                 output current.
    •     Maximum Pulse Duration
              o A pulse duration of 200 µs is enough to deliver the energy.
    •     Treatment protocol
              o User feedback suggested that the shorter pause of 20 min is less disruptive to the
                 user when they are sleeping.

These differences were found to not raise any new safety or risks and thus the Biegler Stivax
System can be viewed as substantially equivalent to the predicate device.

Indications –
Stivax is an electro-acupuncture device for use in the practice of acupuncture by qualified
practitioners of acupuncture as determined by the states
Discussion – These indications are identical to the predicate

Prescriptive – The Stivax and predicate are prescriptive devices.

Performance and Specifications – The Stivax has equivalent specifications of performance
when compared to the predicate.

Compliance with standards –The Stivax System and predicate comply with AAMI ANSI
ES6060-1 and IEC 60601-1-2. Additionally Stivax complies with IEC 60601-2-10 for electrical
stimulators.

Materials –
Materials inclusive of patient contacting materials of the Stivax system are similar to the
predicate. The patient contact needles are of identical titanium allow. A similar medical tape is
used to affix the device.

Patient Population –
The Stivax and predicate are indicated for adults

Environment of Use –
Clinics, hospital and home environments, identical to the predicate.

Non-Clinical Testing Summary:
We have performed bench tests and found that the Stivax System met all requirements
specifications and standards requirements. Testing includes the following:

    •     Verification Testing to insure the device meets its specifications
    •     Testing of hazard mitigations
    •     Testing for compliance to AAMI ANSI ES60601-1
    •     Testing for compliance to IEC 60601-1-2
    •     Testing for compliance with IEC 60601-2-10




                                                                                              Page 4
     Case 2:19-cv-05751-JMY Document 22-4 Filed 02/06/20 Page 9 of 9
                                         510(k) Summary
                                            Page 5 of 5
                                            5/26/2016
Animal Testing:
No animal testing was performed.

Clinical Testing Summary:
No clinical testing was performed.

Substantial Equivalence Conclusion:
Biegler maintains the Stivax System is substantially equivalent to the predicate device in
indications for use, patient population, and environment for use, technology characteristics,
specifications / performance and compliance with the same international standards




                                                                                                Page 5
